Citation Nr: 0302298	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  01-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a skin disability of the hands, feet and 
groin.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Regional Office (RO) 
that denied the veteran's claim for service connection for a 
skin condition of the hands, feet and groin.  

The Board notes that entitlement to service connection for a 
skin disability, to include as being secondary to exposure to 
Agent Orange, was denied by the RO in a rating decision dated 
in May 1980.  The veteran was notified of this determination 
and of his right to appeal by a letter dated later that 
month, but a timely appeal was not received.  However, since 
that determination, new Department of Veterans Affairs (VA) 
regulations have been implemented governing eligibility for 
service connection based on exposure to Agent Orange.  The 
Board will therefore consider the veteran's current claim for 
service connection for a skin disability, to include as being 
secondary to exposure to Agent Orange, on a de novo basis.  
See Routen v. Brown, 10 Vet. App. 183 (1997) (a change in a 
VA regulation can constitute new and material evidence under 
appropriate circumstances).


FINDINGS OF FACT

1.  The veteran's active duty includes service in Vietnam 
during the Vietnam era.

2.  The service medical records are negative for complaints 
or findings concerning any skin disorder.

3.  There is no competent medical evidence that establishes 
that the veteran has a skin disability that is related to 
service or to exposure to Agent Orange.




CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116(a) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  By letter 
dated in May 2002, the veteran was apprised of the pertinent 
provisions of the VCAA and of that evidence he needed to 
submit and the development the VA would undertake.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The service medical records are negative for complaints or 
findings pertaining to a skin condition.  On a report of 
medical history in December 1969, taken in conjunction with 
the separation examination, the veteran denied ever having 
had skin disease.  On the separation examination that month, 
a clinical evaluation of the skin was normal.

The veteran was examined in March 1972 for enlistment in the 
National Guard.  The skin was evaluated as normal.

The veteran was afforded an Agent Orange examination by the 
VA in February 1980.  It was reported that he had no symptoms 
at the time of his exposure to Agent Orange, but that since 
then he had been having skin problems involving peeling and 
scaling around his fingers for five to six years.  In 
addition, he related that he had redness and itching of the 
groin and itching and cracking between the toes.  

VA outpatient treatment records disclose that the veteran was 
seen in the dermatology clinic in February 1980.  Following 
an examination, the assessment was tinea pedis/cruris.  When 
he was treated in April 1980, the assessment was hand eczema 
and follow-up of tinea.

In a statement dated in April 2000, a private physician 
reported that the veteran still had problems with dermatitis 
involving his right hand, groin and feet and that this dated 
to 1982.  A note attached to the letter indicated that this 
was the only information that office had concerning the 
veteran's skin problem.  

In October 2001, the veteran submitted recent photographs 
showing his skin condition.  

It was reported by the Central Iowa Health Care System in May 
2002 that there were no records from 1982 pertaining to the 
veteran.

A report of contact dated in June 2002 is of record.  The 
veteran was contacted and in response to a question stated 
that that he had nothing else to submit. 

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975. "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 (West Supp. 2002); 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), and diabetes. 38 C.F.R. § 
3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  
See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The evidence in support of the veteran's claim consists of 
his statements, including his testimony at a hearing at the 
RO in October 2000, that his skin disability either had its 
onset in service, or is the result of exposure to Agent 
Orange.  The Board concedes that the veteran served in 
Vietnam.  The veteran is not arguing, and the evidence does 
not otherwise establish, that he has a disease that is 
subject to presumptive service connection based on exposure 
to Agent Orange in Vietnam.  The only skin disabilities that 
have been diagnosed are tinea pedis, tinea cruris, eczema and 
dermatitis.  None of these conditions has been associated 
with exposure to Agent Orange.  The skin disability for which 
the veteran seeks service connection on the basis of exposure 
to Agent Orange is not among the conditions listed in 
38 C.F.R. § 3.309(e), which are recognized by VA as being 
etiologically related to prior herbicide agents that were 
used in Vietnam, including Agent Orange.  As such, the 
veteran may not prevail under the provisions of 38 C.F.R. 
§ 3.309(e).  There is no medical evidence of file linking the 
veteran's Agent Orange exposure to his skin disabilities.  

As noted above, it has been held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in 
part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the 
Board must not only determine whether the veteran has a 
disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used 
in Vietnam  (See 38 C.F.R. § 3.309(e)), but must also 
determine whether his current disability is the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).  In other words, the fact that the veteran does not 
meet the requirements of 38 C.F.R. § 3.309 does not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation, showing that his 
exposure to Agent Orange during service caused his current 
skin disabilities.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Contrary to his allegations during the hearing, the service 
medical records do not show that the veteran ever complained 
of or was treated for a skin condition.  Indeed, it is 
significant to point out that on the separation examination 
and an examination for the National Guard in March 1972, 
clinical evaluations of the skin were normal.  The initial 
clinical evidence of a skin condition was in 1980.  There is 
no competent medical evidence linking the current skin 
disability, initially documented many years after service, to 
the veteran's period of active duty.  While the veteran has 
alleged such a link, since he is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board finds that the evidence against the 
veteran's claim is of greater probative value than his 
statements regarding the etiology of his skin condition.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
skin disability, to include as being secondary to exposure to 
Agent Orange.  




ORDER

Service connection for a skin disability, to include as being 
secondary to exposure to Agent Orange, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

